1    Susan St. Vincent
     Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                    UNITED STATES DISTRICT COURT

8                               EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,                       No. 6:19-mj-0023-JDP
11                      Plaintiff,
12           v.                                       STIPULATION TO CONTINUE STATUS
                                                      CONFERENCE; AND ORDER THEREON
13    BILLY JOSEPH MEZYNSKI,
14                      Defendant.
15

16          IT IS HEREBY STIPULATED by and between Government Representative Susan St.

17   Vincent, the legal officer for the National Park Service, and Defendant Billy Mezynski, by and

18   through his attorney of record, Carol Ann Moses, that the status conference in the above-

19   captioned matter set for August 13, 2019 be continued to September 10, 2019, at 10:00 a.m. The

20   Government representative has to be out of the area on August 13, 2019 for a medical

21   appointment.

22
            Dated: August 6, 2019                         /S/ Susan St. Vincent
23                                                        Susan St. Vincent, Legal Officer
24                                                        Yosemite National Park

25          Dated: August 6, 2019                         /S/ Carol A. Moses
                                                          Carol Ann Moses
26                                                        Attorney for
                                                          Billy Mezynski
27

28
                                                      1
1                                           ORDER
2             The court accepts the above stipulation and adopts its terms as the order of this court.
3
     Accordingly, the August 13, 2019 status conference for Billy Mezynski, Case 6:19-mj-0023-JDP,
4
     is continued to September 10, 2019, at 10:00 a.m.
5

6

7    IT IS SO ORDERED.

8
     Dated:      August 7, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
